99 F.3d 400
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Reginald HARRIS, Plaintiff-Appellant,v.PEOPLE of the State of New York and the New York City PoliceDepartment, Defendants-Appellees.
No. 95-2309.
United States Court of Appeals, Second Circuit.
Dec. 7, 1995.

APPEARING FOR APPELLANT:  Reginald Harris, pro se, Stormville, N.Y.
APPEARING FOR APPELLEES:  Ellen Ravitch, Assistant Corporation Counsel, The City of New York Law Department, New York, N.Y.
S.D.N.Y.
AFFIRMED.
Present NEWMAN, Chief Judge, and FEINBERG and CARDAMONE, Circuit Judges.


1
Appeal from the United States District Court for the Southern District of New York (Louis L. Stanton, Judge).


2
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York and was taken on submission.


3
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby AFFIRMED.


4
Reginald Harris appeals pro se from the April 24, 1995, judgment dismissing, on motion for summary judgment, his suit under 42 U.S.C. § 1983 against two police officers for false arrest.  The undisputed evidence established that the officers responded to a citizen's complaint of a burglary, observed Harris running from the building where the offense was reported, caught him and brought him back to the building where the building superintendent and a building resident identified Harris as the burglar, and found in Harris's possession items identified by the superintendent as missing property.  These circumstances established probable cause for the arrest, which is a complete defense to the claim of false arrest.   See Singer v. Fulton County Sheriff, 63 F.3d 110, 118-19 (2d Cir.1995).


5
The complaint was properly dismissed.